Exhibit 10.44

EXPLORATION AND DEVELOPMENT AGREEMENT

NEW HOME II PROJECT

This Exploration and Development Agreement (hereinafter “Agreement”) is made and
entered into effective February 2, 2010, by and between G3 Energy, LLC
hereinafter referred to as “G3”, whose address is 475 17th Street, Suite 1210,
Denver, CO 80202, and Resolute Northern Rockies, LLC hereinafter referred to as
“Participant” whose address is 1675 Broadway, Suite 1950, Denver, CO 80202.

GeoResources, Inc. and Resolute Energy Corporation are entering into this
Agreement as the guarantors for their respective subsidiary. G3 Energy, LLC is
the subsidiary of GeoResources, Inc. and Resolute Northern Rockies, LLC is the
subsidiary of Resolute Energy Corporation.

RECITALS:

A. G3 has acquired certain oil and gas leases and options covering lands within
the New Home II Project Area located in Williams County, North Dakota which is
described on Exhibit “A” attached hereto, said Area being hereafter referred to
as the “Project Area” or the “AMI.”

B. Participant wishes to participate with G3 in the evaluation, leasing,
drilling, and development of the Project Area pursuant to the provisions of this
Agreement and the agreements through which G3 acquires leasehold rights within
the Project Area.

Now therefore, the parties hereto, for the mutual promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, do hereby contract and agree as follows:

I. DEFINITIONS

 

1. Additional Leases: Oil and gas leases within the AMI that are acquired by G3
after acquiring oil and gas leases within the AMI covering 32,000 net mineral
acres including “top leases” until the gross amount of Lease Costs, as defined
below, paid by G3 for such leases equals $10,000,000.

 

2. AMI Leases: Oil and gas leases, or other Mineral Interests, acquired within
the AMI following the completion of the acquisition of Existing Leases and
Additional Leases, and expressly including any interest of Third Party
Participant that is reacquired by G3 through forfeiture, purchase or other
acquisition other than by reversion of an after payout reversionary interest.

 

3. AMI: Defined in Recital A and described on Exhibit A and the same geographic
area as the Project Area.



--------------------------------------------------------------------------------

4. Effective Date: The Effective Date is February 2, 2010.

 

5. Existing Leases: The oil and gas leases on Exhibit “B”, attached hereto, in
which G3 has obtained executed leases or commitments to execute leases, together
with any oil and gas leases acquired after the Effective Date, that are not
listed on Exhibit “B”, but which in the aggregate, after exclusions due to title
defects, cover not more than 32,000 net acres.

 

6. Lease Costs: The actual out-of-pocket costs (which term includes all
brokerage expenses and title expenses, legal expenses and recording fees, in
connection with such Lease) and expenses, including bonus payments, incurred by
G3 in acquiring an oil and gas lease.

 

7. Mineral Interest: Any oil and/or gas leases or any interest therein, any
leased or unleased mineral fee interest, any royalty overriding royalty or
similar interest or any farmouts or options or contractual rights to acquire the
foregoing or any other contracts with respect thereto which affect lands and
minerals lying within the Project Area.

 

8. Obligation Wells: The first three (3) Qualifying Wells to be drilled by G3
within the Project Area as defined in and in accordance with Section III A.

 

9. Operator: G3 Operating, LLC.

 

10. Operating Agreement: A joint operating agreement substantially in the form
attached hereto as Exhibit “C”.

 

11. Participant’s Share: 45% Working Interest ownership

 

12. Project Area: Defined in Recital A and described on Exhibit A and the same
geographic area as the AMI.

 

13 Qualifying Well: A well drilled within the AMI and operated by G3 Operating,
LLC, designed to be drilled and completed in the Middle Bakken Formation or in
the Three Forks Formation, with a horizontal lateral extension covering either a
640 acre Spacing Unit or 1280 Spacing Unit, and being the first well drilled
within such Spacing Unit to the foregoing formations, with a multi-stage
fracture completion program consistent with the best practices known at the time
for similar wells completed in the Middle Bakken Formation or in the Three Forks
formation in the Williston Basin of North Dakota and Montana and in accordance
with a drilling and completion design reasonably acceptable to Participant. A
well shall be a Qualifying Well if it is designed and its drilling prosecuted in
good faith in accordance with the foregoing requirements even if such well is
ultimately drilled to or completed in a different formation.

 

14. Spacing Unit: A rectangular governmental aliquot tract of land upon which a
Well is drilled which is anticipated to be 640 acres, unless a larger tract is
required by applicable governmental rule or regulation, or unless agreed upon by
the parties, whereupon the larger tract shall control.



--------------------------------------------------------------------------------

15 Third Party Participant: Means Intervention Energy, LLC, the third party
owning the 10% proportional participating interest derived from G3 in the New
Home II Project.

 

16. Third Party Participant Leases: Means oil and gas leases included within the
Existing Leases in which G3 acquires interests from the Third Party Participant.

 

17. Working Interest: The cost bearing interest created by oil and gas leases.
Working Interest may also refer to the share of ownership attributable to an
unleased mineral interest.

 

18. Bakken Formation: Means the stratigraphic interval equivalent to that seen
in the Superior Oil Company #1 Pazsternak #33-13, located in
Section 33-T158N-R102W, between the measured depths of 10,031 ft and 10,102 ft.

 

19. Three Forks Formation: Means the stratigraphic interval equivalent to that
seen in the Superior Oil Company #1 Pazsternak #33-13, located in
Section 33-T158N-R102W, between the measured depths of 10,102 ft and 10,289 ft.
 

II. ACQUISITION OF LEASEHOLD INTERESTS BY PARTICIPANT

A. Acquisition of Existing Leases. Participant shall be assigned an undivided
interest in and to the Existing Leases, in an amount equal to Participant’s
Share of G3’s interest (as of the date hereof without regard to the interest of
Third Party Participant) in such Existing Leases. However, with respect to Third
Party Participant Leases included within the Existing Leases, Participant and G3
shall share the interest therein acquired by G3 equally. G3 shall reserve unto
itself with respect to any oil and gas lease that is an Existing Lease an
overriding royalty equal to the difference between 20% and existing royalty and
overriding royalty burdens, with the intent of assigning an 80% net revenue
interest in each such lease; provided, if the net revenue interest of any lease
is less than 80%, then G3 will not reserve any overriding royalty and the actual
net revenue interest will be assigned. Participant shall pay G3 for
Participant’s interest in the Existing Leases an amount equal to $950 per net
mineral acre contained in the Existing Leases multiplied by Participant’s Share,
and with respect to the Third Party Participant Leases, Participant shall pay
50% of the total Lease Costs actually incurred by G3 in acquiring such Leases.
Any net mineral acres in excess of 32,000 covered by the leases described on
Exhibit B shall be treated as Additional Leases. The assignment of and payment
for the Existing Leases shall be as follows:

i. Immediately upon full execution of this Agreement G3 shall make available all
title information in its possession including but not limited to title opinions,
title memorandums, lease purchase reports, maps and run sheets (“Lease Title
Information”) covering at least 10,000 net leasehold acres of the Existing
Leases selected by



--------------------------------------------------------------------------------

Participant. Participant shall have 14 days to perform title due diligence. If
by the end of the 14 day period Participant encounters title defects that render
any of the Existing Leases or portions thereof with less than Defensible Title,
as defined below, Participant shall not be obligated to pay for and acquire such
Existing Leases or portions thereof.

ii. As used herein “Defensible Title” means ownership by G3 of the net lease
acres, Working Interests and net revenue interest in and to the Existing Leases
which is deducible from the official records and is free and clear of any lien,
encumbrance or defect associated with G3’s title to the Existing Leases that
would cause G3 not to have Defensible Title, other than Permitted Encumbrances,
as defined below.

iii. As used herein “Permitted Encumbrances” any of the following:

 

  a. The terms and conditions of the Existing Leases;

 

  b. Lessors’ royalties and overriding royalties burdening the Leases;

 

  c. All rights to consent by, required notices to, filings with, or other
actions by governmental entities in connection with the sale or conveyance of
oil and gas leases, or interests therein, if they are routinely obtained
subsequent to the sale or conveyance;

 

  d. Required third party consents to assignment, preferential purchase rights
and similar agreements, where such waivers or consents are obtained from the
appropriate parties, or the appropriate time period for asserting any such right
has expired without an exercise of the right, and such right has terminated;

 

  e. Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s, tax, and other similar liens or charges arising in the ordinary
course of business for obligations that are not delinquent or that will be paid
and discharged in the ordinary course of business or if delinquent, that are
being contested in good faith by appropriate action;

 

  f. Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations or any restrictions on access thereto
that do not materially interfere with the oil and gas operations to be conducted
on the Leases;

 

  g. Conventional rights of reassignment prior to release or surrender requiring
notice to the holders of the rights;

 

  h. All rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any of the Leases or the Land in any manner,
and all applicable laws, rules and orders of governmental authority;



--------------------------------------------------------------------------------

  i. Mortgages, deeds of trust, security agreements and financing statements
burdening the lessor’s interest covered by any of the Leases, whether or not
such have been subordinated to the interests of the lessee;

 

  j. The lack of any formal probate in the chain of title to a lessor’s interest
covered by any of the Leases;

 

  k. The lack of a recorded release of any prior expired oil and gas lease
covering any portion of the Lands;

 

  l. Any question as to the legitimacy of a survey or the lack of a survey;

 

  m. All Claims, charges, burdens, contracts, agreements, instruments,
obligations, defects and irregularities affecting the Leases which do not have a
material adverse effect on the use, operation or ownership of the Leases to the
end that a prudent person engaged in the oil and gas business with knowledge of
all of the relevant facts and their legal bearing would be willing to accept the
same.

iv. From time to time as G3 has acquired the full execution and recording of
Existing Leases and has confirmed title to such Existing Leases, the parties
shall close on the assignment of such Existing Leases. At such Closing,
Participant shall pay the portion of the amounts set forth above represented by
the Existing Leases that are subject to such Closing and G3 will make the
appropriate assignment to Participant of Participant’s interest in such Existing
Leases. Along with the assignment, G3 shall furnish copies of the leases and all
Lease Title Information at such closing.

v. The first Closing shall occur on or about March 8, 2010 and shall cover
approximately 10,000 net mineral acres of the Existing Leases, and subsequent
Closings shall occur at least once each month as designated by G3 and reasonably
acceptable to Participant, provided that G3 shall convey, and Participant shall
pay for all of the Existing Leases by no later than May 1, 2010.

B. Acquisition of Additional Leases. G3 shall use its best efforts to acquire
Additional Leases promptly following the execution of this Agreement, utilizing
a sufficient number of full-time lease brokers, as may be available, to attempt
to lease the Additional Leases by the end of calendar year 2010. By its
execution hereof, Participant commits to participate, for Participant’s Share,
in the acquisition of all Additional Leases with respect to which the bonus
payment is not greater $600 per net mineral acre, the royalty and lease burden
is not greater than 20%, and the term is at least three years. Any lease not
meeting the foregoing minimum requirements shall be subject to Section II.C.
below, and shall be considered an Additional Lease, if Participant elects to
acquire its share of such lease and the maximum amount of expenditures for
Additional Leases has not been accrued.



--------------------------------------------------------------------------------

From time to time following the acquisition of Additional Leases and
confirmation of title to Participant, which shall occur not later than 90 days
following the acquisition of each such lease, G3 will assign Participant an
undivided interest in and to the Additional Leases in an amount equal to
Participant’s Share. At the time of such assignment, Participant shall pay G3
for Participant’s Share in the Additional Leases an amount equal to the Lease
Costs incurred by G3 in acquiring the Additional Leases, all multiplied by
Participant’s Share.

Leases to be acquired from third party lessees (not leases acquired by G3
directly from lessors) and state leases (“Third Party and State Leases”) shall
not be considered as “Additional Leases” regardless of whether or not the total
amount of Additional Leases have been acquired. Third Party and State Leases
will be subject to the AMI provisions below; provided, if Participant agrees to
acquire its proportionate share of Third Party and State Leases for the benefit
of the joint account, G3 may cash call Participant for its proportionate share
of leasehold 48 hours prior to closing. Participant agrees to wire transfer
funds to its account so the monies will be available at closing on said
leasehold acquisitions.

C. Acquisition of AMI Leases. The following provisions shall apply to the AMI:

 

  1. G3 to Acquire. Following completion of G3’s acquisition of the Additional
Leases, as between the parties hereto, G3 shall have the exclusive right to
lease or otherwise acquire AMI Leases within the AMI so long as G3 continues the
leasing program described in Section II B above. If G3 does not continue such
program, or with respect to any AMI Lease that G3 elects not to lease or
acquire, Participant may acquire such AMI Lease, and such AMI Lease shall be
subject to the AMI provisions of Sections 2 through 7 below as though
Participant were G3 and G3 were Participant, provided that Participant shall be
obligated to offer to G3 all interest acquired by Participant less Participant’s
Share of such interest.

 

  2. Notification Upon Acquiring Oil and Gas Rights. In the event G3 hereafter
acquires any AMI Lease, it shall promptly notify Participant in writing of such
acquisition. Such notice shall include a full description of the AMI Lease so
acquired, a copy of the instrument by which such rights were acquired by G3
together with, all documentation relevant thereto, meaning, by way of example
but not of limitation, copies of the leases, abstracts, title memos,
assignments, subleases, farm outs or other contracts affecting the AMI Lease;
and the Acquisition Cost as defined in Section 7.a. below, including an itemized
statement thereof. In the event that a well in search of oil or gas is being
drilled either within the AMI or within a Township contiguous thereto, with
respect to which well the result reasonably could be expected to materially
affect the value of the offered AMI Lease, hereinafter a “Material Well”, G3
shall, within two (2) days (excluding Saturdays, Sundays and holidays) after the
date G3 acquires the AMI Lease so offered, or within two (2) days (excluding
Saturdays, Sundays and holidays) of G3 learning of the drilling of the Material
Well, if later, also:

 

  a. furnish the Participant with the approximate location of the well then
being drilled and the name of the Operator or drilling contractor drilling the
well,



--------------------------------------------------------------------------------

  b. disclose in detail the reasons why the well can reasonably be expected to
materially affect the value of the offered AMI Lease, and

 

  c. conspicuously and specifically advise the Participant that the Participant
shall have no more than the period of 48 hours (exclusive of Saturday, Sunday
and holiday), within which to elect to acquire an interest in the offered AMI
Lease.

The above information required when a Material Well is being drilled shall be
provided to the Participant in addition to the information and copies of
instruments furnished in connection with the usual notices of acquisition of the
AMI Lease.

 

  3. Option to Participate. Within thirty (30) days after receipt of the notice
and information referred to in paragraph 2. or, when a Material Well is being
drilled and G3 has supplied the additional information and notice set forth in
Subsections 2 a, b and c above, forty-eight (48) hours (exclusive of Saturday,
Sunday or holidays) of the notice and information referred to in paragraph 2
(including Subsections a, b and c), the Participant may elect to acquire its
proportionate interest in the AMI Lease (based on the Participant’s Share) so
acquired by notifying G3 of such election.

Promptly after the acceptance of the offered AMI Lease, G3 shall invoice the
Participant for Participant’s Share of the Acquisition Costs. Participant shall
promptly reimburse G3 for Participant’s share of the Acquisition Costs, as
reflected by the invoice. Upon receipt of such reimbursement, (which may be
required by Participant to occur at a closing where G3 shall simultaneously
convey title to Participant) G3 shall execute and deliver an appropriate
assignment to the Participant. If G3 does not receive the amount due from
Participant within thirty (30) days after the receipt by-Participant of the
invoice for its costs, G3 may give written notice to Participant that the
failure of the G3 to receive the amount due within forty-eight (48) hours
(exclusive of Saturday, Sunday or holidays) after receipt of such notice by
Participant (which may be required by Participant to occur at a closing where G3
shall simultaneously convey title to Participant) shall, at G3’s option,
constitute a withdrawal by Participant of its former election to acquire the
interest, and the Participant shall no longer have the right to acquire an
interest in the offered AMI Lease. If G3 does not elect to treat such nonpayment
as a withdrawal of the election to participate in the acquisition, the
Participant shall remain liable for payment. A delay in payment by Participant
shall not affect Participant’s election to acquire the interest unless G3 gives
the notice described in the foregoing sentence.



--------------------------------------------------------------------------------

  4. Failure to Respond. If G3 shall not have received actual notice of the
election of Participant to acquire its proportionate interest within the thirty
(30) day, or 48 hour period when a Material Well is present, pursuant to
Paragraph 3, as the case may be, such failure shall constitute an election by
such Participant to not acquire its interest in the AMI Lease.

 

  5. Responsive Notices. Responsive notices required hereunder, including, but
not limited to elections to participate in an acquisition, may be given by
verbally by phone or in person, or E-mail but to be effective must be followed
by written notice delivered by mail, courier, personally, E-mail or by facsimile
within 24 hours of the delivery of the verbal notice.

 

  6. Definition of Certain Terms. For the purpose of this Agreement, the
following terms shall have the meanings hereinafter set forth:

 

  a. “Acquisition Cost or Costs” shall include all Lease Costs and all other
expenditures related to the acquisition of a AMI Lease which would be treated as
a direct cost under Section II of the Accounting Procedure attached to the
Operating Agreement, including without limitation expenditures for contract
brokers, abstracts, and outside attorneys and, in the case of options and
contractual rights shall include an assumption by the Participant of its
Proportionate Share of all burdens imposed on G3 by the related contract, but
shall not include any charges for G3’s own personnel or which would be treated
as “indirect costs” under Section III of said Accounting Procedure;

 

  b. G3 shall include any Affiliate of G3;

 

  c. “Affiliate” of a party shall mean (1) any person or legal entity directly
or indirectly owning, controlling, or holding with the power to vote 10% or more
of the outstanding voting securities of such party; (2) any person or legal
entity 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled, or held with the power to vote by such party;
(3) any person or legal entity directly or indirectly controlling, controlled
by, or under common control with such party; (4) any officer, director or
manager or other executive of a party or of any Affiliate as defined by the
foregoing Subsections (1), (2) or (3). Notwithstanding the foregoing, with
respect to Participant, Affiliate shall not include any entity or person within
or controlled by the family of funds and related entitles known as Natural Gas
Partners, Irving, Texas.



--------------------------------------------------------------------------------

D. Warranty. Any assignment made by the G3 shall be made free and clear of any
title defects, encumbrances or burdens by, through or under G3 or its Affiliates
but otherwise shall be made without warranty of title, either express or
implied, even to the return of the purchase price, provided, however, that G3
shall assign to Participant its Proportionate Share of any warranty held by G3,
and Participant shall be entitled to its Proportionate Share of any refund or
recovery by G3 for such failure of title. The assignment shall be made and
accepted subject to, and the Participant shall expressly assume its portion of
all of the obligations of G3 under or with respect to an assigned AMI Lease, of
which G3 gave notice to Participant prior to Participant’s election to acquire
its share of the relevant AMI Lease.

III. DRILLING AND DEVELOPMENT.

A. Obligation Wells. G3 shall propose the drilling of three Qualifying Wells, on
locations reasonably acceptable to Participant, and shall use its reasonable
efforts to enable the first such well to be spud on or before July 1, 2010 and
the other two such wells to be drilled and completed in calendar year 2010 (the
“Obligation Wells”). If G3 and Participant cannot agree on a location reasonably
acceptable to Participant, G3 shall have the final determination as to the
location of such Obligation Well. Each of the Obligation Wells shall be drilled
on a Spacing Unit of 640 acres unless otherwise agreed by the parties, or unless
otherwise required by governmental regulation or order. The procedure for
proposing an Obligation Well shall be that set forth in Article VI.B., of the
Operating Agreement; provided, however, Participant shall participate in the
drilling, completion and equipping of each of the three (3) Obligation Wells
and, notwithstanding the Operating Agreement, shall have no right to elect not
to participate (be “non-consenting”) in the drilling, completion and equipment
of any of the Obligation Wells. A well shall constitute an Obligation Well if it
is drilled to and penetrates the Middle Bakken formation (specifically excluding
the Three Forks formation as the objective formation) whether or not the
drilling thereof is discontinued and whether or not such well is completed.
However, if drilling of an Obligation Well is terminated before completion of
the drilling due to mechanical problems or impenetrable strata or other
conditions in the hole which make further drilling impracticable, under
generally accepted oil field practices, and if G3 determines to drill a
substitute well on such Spacing Unit, the substitute well shall be a substitute
for the original Obligation Well within that Spacing Unit and shall not
constitute a new Obligation Well.

B. Subsequent Drilling and Development Operations. After drilling and completion
of the Obligation Wells, G3 shall conduct a drilling program of proposed
Subsequent Wells in accordance with the Operating Agreement and the provisions
of this Agreement, and shall use its reasonable efforts to drill and complete
for production on a relatively continuous drilling basis 12 Qualifying Wells
drilled in each of calendar years 2011, 2012 and 2013; provided, the foregoing
shall be subject to revisions based on economic conditions and factors in
existence or reasonably anticipated at that time. Notwithstanding the provisions
of the Operating Agreement, during the term of this Agreement the following
provisions shall apply, and G3 shall require any other participant acquiring
leases from G3 to be subject to the same provisions:

If a party elects not to participate in any Subsequent Well and such well is
drilled pursuant to the terms in the JOA within specified time frames, then
notwithstanding anything in the Operating Agreement to the contrary, such
non-participating party shall relinquish to the participating parties the
following listed rights:

1. All leasehold and other property rights to the wellbore of the Subsequent
Well and production therefrom.



--------------------------------------------------------------------------------

2. All leasehold rights in the lesser of: (i) the quarter section in which the
Subsequent Well is located and (ii) the Spacing Unit for the Subsequent Well
described in paragraph numbered 3 below, from surface to the base of the deepest
formation penetrated by the Subsequent Well.

3. All leasehold rights in the initial Spacing Unit for the Subsequent Well
limited to the formation that is completed and tested in such well.

4. For horizontal wells all leasehold rights in the contiguous and cornering
quarter sections surrounding the initial Spacing Unit for the Subsequent Well,
limited to the formation that is completed and tested in the Subsequent Well,
excluding, however, from such relinquishment any such contiguous and cornering
Spacing Unit for a well, drilled to and testing the relevant formation, and in
which the non-participating party owns a working interest at the time the
participation election is made with respect to the proposed Subsequent Well.

5. For vertical wells, all leasehold rights in the contiguous and cornering
quarter quarter sections surrounding the initial Spacing Unit for the Subsequent
Well, limited to the formation that is completed and tested in the Subsequent
Well, excluding, however, from such relinquishment any such contiguous and
cornering Spacing Unit for a well, drilled to and testing the relevant
formation, and in which the non-participating party owns a working interest at
the time the participation election is made with respect to the proposed
Subsequent Well.

6. Such relinquished leasehold rights will not be subject to the terms of the
Operating Agreement following such relinquishment.

C. G3 Overhead Fee. With respect to the first 25 net Qualifying Wells drilled
hereunder in which Participant participates, Participant shall pay G3 a fee
equal to $100,000 per net Qualifying well drilled (“G3 Overhead Fee”), to be
invoiced at the same time as the well costs are invoiced, but subject to
immediate refund if the well is not drilled as a Qualifying Well within the
projected time frame. For purposes of this Section C, a well in which
Participant owns a 45% working interest shall be one net well. The G3 Overhead
Fee shall be proportionately reduced in any well in which Participant’s working
interest is less than 45% by a factor based on Participant’s 45% leasehold
interest as the denominator and the Participant’s actual working interest in the
well as the numerator, and such factor shall be the fraction of the well counted
towards the 25 net wells. Participant’s maximum cumulative G3 Overhead Fees
shall not exceed $2,500,000.



--------------------------------------------------------------------------------

D. G3 Reversionary Interest. With respect to the first 25 Qualifying Wells
drilled hereunder in which Participant participates, G3 shall be entitled to a
reversionary interest as set forth below:

1. G3 hereby reserves unto itself an option, exercisable as set forth below, to
receive a reversionary backin working interest equal to 20% of Participant’s
Share of the interests acquired from G3 in the Obligation Wells and in the first
22 Subsequent Wells in which Participant participates, limited to the formation
in which the relevant well was completed, and limited to the Spacing Unit for
such well, as such Spacing Unit for such well may be reduced in any subsequent
downspacing, and provided, further, that in the event an additional well or
wells are allowed to be drilled within the Spacing Unit, the reversionary
interest shall be reduced so that the effect is the same as though the Spacing
Unit was reduced in size. Upon “Payout”, as defined below, of each well, G3
shall have the right, for a period of 90 days following the occurrence of
Payout, but not the obligation, to elect to receive from Participant such
reversionary interest. Such election shall be made by G3 delivering written
notice to Participant of such election within such 90 day period. If G3 does not
elect to receive a reversionary interest in any one or more of the Obligation
Wells or the first 22 Subsequent Wells within such time period, G3’s right to
receive such reversionary interest as to such Subsequent Well shall terminate
with respect to such Subsequent Well and shall not be carried over to any other
well. The backin reversionary interest shall be subject to a proportionate share
of any royalty, overriding royalty or other burden affecting the interest that
was in effect upon its conveyance to Participant. Any overriding royalty or
other burden created or reserved by G3 or its Affiliates that burdens
Participant’s interest in a well with respect to which G3 elects to receive a
reversionary interest shall terminate, as to the formation covered by the
reversionary interest only, upon the effective date of the conveyance of the
reversionary interest to G3.

2. “Payout” as used herein shall mean the recovery by Participant from the
proceeds of the sale of production from the well (less applicable taxes,
landowner’s royalty, overriding royalty, including the overriding royalty
granted herein, and other burdens, if any), of all costs incurred by Participant
in drilling, testing, completing and equipping the wells through the tanks, the
costs of operating the well during the recovery period, plus an allocated share
of costs associated with gas or oil gathering and transportation lines,
processing equipment and all other field equipment beyond the tanks, G3 Overhead
Fee, Participant’s net leasehold acres allocated to the well multiplied by
Participant’s actual incurred lease costs per net leasehold acre applicable
thereto, seismic or other reasonable geological or geophysical costs, incurred
to that point by Participant and properly evidenced by invoice or by other
documentation, allocated to the well based on the following formula: (i) the
total of such G&G costs incurred by Participant at the time the election to
participate in the well is made by Participant, divided by Participant’s total
pre-payout net acres owned in Project Area at such time, (ii) multiplied by the
total pre payout net acres owned by Participant in the applicable spacing unit
at such time.



--------------------------------------------------------------------------------

3. Upon recovery of such costs as provided above, G3 shall promptly notify
Participant in writing of Payout and, in the event G3 elects to receive an
assignment of the backin interest in accordance with the procedures set forth in
Section 1 above, the assignment shall be effective at 7:00 A.M. on the first day
of the month following the month in which Payout occurred. G3 and Participant
agree to execute such formal assignments or other instruments as may be
reasonably necessary to evidence the terms of this provision.

IV. OPERATIONS WITHIN PROJECT AREA

A. Operating Agreement. All operations within the Project Area shall be
conducted pursuant to the joint operating agreement attached hereto as Exhibit
“C” (“Operating Agreement”), reference to which is hereby made for all purposes,
except as expressly modified by the terms hereof. G3 Operating, LLC shall be
designated as Operator subject to the resignation and removal provisions of the
Operating Agreement. In the event there are other parties in the Spacing Unit
for a well hereunder that are not a participant with G3 under this or a similar
agreement, Participant agrees to support G3 Operating, LLC as the designated
operator subject to the resignation and removal provisions of the Operating
Agreement. In the event of a conflict between this Agreement and the Operating
Agreement, this Agreement shall control.

B. Third Party Operating Agreements. To the extent that a well within the
Project Area is operated by a third party (excluding Third Party Participant),
the parties shall be subject to the terms of any operating agreement negotiated
with such third party operator. To the extent there are conflicts between Third
Party Operating Agreements and this Agreement, this Agreement will prevail
between the parties hereto inclusive of the non-consent provision in Section
III.B.

V. PROPORTIONATE REDUCTION

A. Proportionate Reduction Clause: If an oil and gas lease or other Mineral
Interest covers less than the entire mineral fee estate, or if a party’s
interest in the applicable lease or Mineral Interest is less than a 100%
ownership interest, any interest conveyed or reserved pursuant to this Agreement
is intended to be proportionately reduced to accord to (i) the proportion of
mineral interest covered by the relevant oil and gas lease or other Mineral
Interest, and (ii) the proportion of ownership held by the conveying party, in
the case of a conveyance, or the burdened party, in the case of a reservation of
interest.



--------------------------------------------------------------------------------

VI SEISMIC PROPOSALS

A. Seismic Proposals: During the term of the Operating Agreement either party
may propose to jointly acquire or license seismic data covering any portion of
the AMI on an equal participating basis. In the event a party (“Rejecting
Party”) elects not to participate in the proposed seismic program and the other
party (“Proposing Party”) proceeds to acquire the proposed data, the following
shall apply:

1. 2D Seismic Program Proposals: A Rejecting Party with respect to a 2D seismic
program shall pay to the Proposing Party a $5,000 seismic fee for each well in
which the Rejecting Party participates until the proposing party has recovered
75% of its actual total costs (licensing or acquisition, processing, tape copy,
etc.) for the proposed seismic acquisition.

2. 3D Seismic Program Proposals: A Rejecting Party with respect to a 3D seismic
program shall pay a $25,000 seismic fee for each well in which the Rejecting
Party participates until the proposing party has recovered 75% of its actual
costs (licensing or acquisition, processing, tape copy, etc.).

3. Upon the Rejecting Party paying any amounts under 1., or 2., above, and to
the degree that it is allowed under the license agreement for licensed data,
Rejecting Party shall be entitled access to the seismic data, and the right to
review and interpret such seismic data in the office of the Proposing Party, and
the right to review Participant’s interpretation, all limited to the proposed
Spacing Unit and lands within one mile of the Spacing Unit.

B. Seismic Parameters: Proposing Party shall review with Non-Proposing Party the
data acquisition, processing parameters, processing companies and other
pertinent factors relating to the quality of the processed data, so that
Non-Proposing Party can determine whether or not it will participate in the
seismic proposal. In the event the parties do agree to the said parameters, the
proposing party shall be responsible for the seismic proposal on behalf of the
joint account. In the event the parties do not agree on said parameters, then
the Non-Proposing party can join the Proposing Party in said data acquisition or
licensing, and choose to process it or reprocess it, whichever is the
applicable, for its own account. The resulting data products will be shared
between Parties, consistent with section A above.

VII. CONFIDENTIALITY

A. Confidentiality. The parties acknowledge that the Project Area information
that is the subject matter of this Agreement (including but not limited to all
well information acquired by operations conducted under the Operating Agreement)
is sensitive and confidential proprietary information belonging to the parties.
Each party, for itself and its Affiliates, agrees not to release or disclose or
otherwise make the information available to or to furnish any of said
information to any third party without (i) obtaining the agreement of the third
party to maintain such information confidential and to not use such information
other than in connection with investing in or participating with or purchasing
interests from the disclosing party, or (ii) first obtaining the



--------------------------------------------------------------------------------

express written consent of the other party. Any such release or disclosure if
approved shall be conditioned upon the third party expressly agreeing to all
terms herein and becoming a party to and subject to this Confidentiality
Agreement. This restriction on use and disclosure of this information shall
remain in effect for a term of 2 years following the Effective Date. Nothing
contained above shall restrict or impair any party’s right to use or disclose
any of the information which is: (1) at the time of disclosure available to the
public through no act or omission of that party; (2) can be shown was lawfully
in that party’s possession prior to the time of this Confidentiality Agreement;
or (3) is independently made available to that party by a third party who is
independently entitled to disclose such information and that party shows that
the right of such third party to disclosure existed prior to the date of this
Agreement.

B. Public Disclosure. Subject to the exceptions set forth below, and unless
otherwise agreed upon by the parties, prior to substantial leasing completion in
the AMI as contemplated by this Agreement, the parties intend to keep material
information concerning the entering into of this Agreement and the location of
the Project Area confidential to the extent any disclosure thereof could impair
the leasing activities of the parties. Notwithstanding such intent, either party
may make any public disclosure to the extent that, upon advice of such party’s
counsel, such disclosure is advisable to comply with United States or state
securities laws, rules or regulations. Any proposed press release or other
disclosure, shall be provided to the other party in advance on a confidential
basis for its information and comment.

VIII. TAX ELECTION

This Agreement is not intended to create, and shall not be construed to create,
a relationship of partnership or an association for profit between or among the
parties hereto except as provided herein. Each Party hereby affected elects to
be excluded from the application of all the provisions of Subchapter “K”,
Chapter 1, Subtitle “A”, of the Internal Revenue Code of 1986 and all amendments
thereto.

IX. PAYMENT OF DELAY RENTALS AND LEASE EXTENSIONS

Operator shall be responsible for making any payment of delay rentals, shut in
royalties and minimum royalty payments on Mineral Interests in the Contract
Area. Participant shall bear and pay its Participant’s Share of such payments.
Participant shall be billed and shall pay for said costs in the manner set forth
for the billing and paying of direct costs in the COPAS accounting procedures
attached to the form of Operating Agreement. Operator shall not be liable to
Participant for any loss resulting from a good faith effort to properly do so.

Extensions of Leases shall be governed by the following: G3 shall be responsible
to inform Participant of the G3’s election to extend or not to extend the
primary term no later than 45 days prior to the expiration of the Lease’s
original primary term or prior to the date in which such election must be made,
whichever is earlier. Participant shall inform G3 of its election to extend or
not to extend no later than 15 days after being so notified. G3 Party shall
accordingly extend the primary term of any Lease which one or both of the
Parties desire to extend. Notwithstanding



--------------------------------------------------------------------------------

the foregoing covenant, neither Party shall incur liability to the other Party
for failure to give the required notice unless such failure results from gross
negligence or willful misconduct. G3 Party shall subsequently invoice
Participant based on the Participant’s election decision as well as the election
decision of G3. Participant shall reimburse the G3 within thirty (30) days of
receipt of invoice.

X. NO JOINT LIABILITY

The rights, duties, obligations and liabilities of the parties hereto shall be
several and not joint or collective. Each party hereto shall be responsible only
for its obligations as herein set out and shall be liable only for its share of
the cost and expense as herein provided; it being the express purpose and
intention of the parties that their interest in this Agreement and the rights
and property acquired in connection herewith shall be held by them as tenants in
common. Except for the tax election which the parties may have made, it is not
the purpose or intention of this Agreement to create any mining partnership,
commercial partnership or other partnership.

XI. ASSIGNMENTS OF LEASES

Any assignment of any interest pursuant to this Agreement by and between the
parties hereto shall be made with a special warranty of title by through and
under the assignor, but not otherwise and on the form attached hereto as Exhibit
“D” which shall be for recording in the official records of the county in which
the Mineral Interest lies. Where applicable, separate assignments of operating
rights shall likewise be made on such State and Federal forms as required by
rule or regulation. Any assignment hereafter executed shall specifically refer
to, and be made subject to, the terms and conditions hereof. The Retained
Override (as defined in Exhibit “D”) shall only apply to the Existing Leases.

XII. FORCE MAJEURE

Should any party be prevented or hindered from complying with any obligation
created hereunder, other than the obligation to pay money, by reason of fire,
flood, storm, act of God, governmental authority, governmental action or
inaction, failure or delay in obtaining any necessary permits, labor disputes,
war, the inability to secure qualified labor, geoscience data, title abstracts,
curative title work, lease brokers, entry onto the land, drilling equipment and
drilling rig(s) at prevailing market rates, drilling tools, materials or
transportation, or any other cause not enumerated herein but which is beyond the
normal control of the party whose performance is affected, then the performance
of any such obligation shall be suspended during the period of such prevention
or hindrance, provided the affected party promptly notifies the other party of
such force majeure circumstances and exercises all reasonable diligence to
remove the cause of force majeure.



--------------------------------------------------------------------------------

XIII. TERM OF AGREEMENT

This Agreement shall be binding upon both parties upon execution hereof and
shall be effective as of the Effective Date and shall remain in full force and
effect for a period of sixty (60) months from the date of this Agreement,
provided that (i) the Operating Agreement shall continue in accordance with its
terms, (ii) any obligation that accrues prior to the end of such term shall
continue until satisfied, and (iii) the provisions of Section III D and Article
XV shall not terminate.

XIV. EXHIBITS

The following exhibits are attached to this Agreement:

Exhibit “A” – Plat of Project Area and AMI

Exhibit “B” – Existing Leases

Exhibit “C” – Form of Joint Operating Agreement

Exhibit “D” – Form of Assignment

If the terms of any of these Exhibits conflict with the terms of this Agreement,
this Agreement shall control.

XV. MISCELLANEOUS

A. Assignment: Participant may assign its interest under this Agreement provided
that Participant remains liable for or guarantees the performance of its
assignee and provided Participant gives G3 appropriate documentation evidencing
such assignment.

B. Governing Law: This Agreement and other instruments executed in accordance
with it, except for assignments of lands, or the execution hereof shall be
governed by and interpreted according to the laws of the State of Colorado.
Forum and venue shall be exclusively in Denver, Colorado. As to assignments of
lands, they shall be governed by the laws of the State wherein they lie.

C. Entire Agreement: This Agreement, the documents to be executed hereunder, and
the Exhibits attached hereto constitute the entire agreement between the
parties, supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the parties, and there are no
warranties, representations or other agreements between the parties except as
specifically set forth herein. No supplement, amendment, alteration,
modification, waiver or termination of the Agreement shall be binding unless
executed in writing by the parties hereto.

D. Waiver: No waiver of any of the provisions of the Agreement shall be deemed
or shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

E. Captions; Definition of “Including”: The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. The term
“including” or “includes”, as used herein, shall mean “including, without
limitation,” and “includes, without limitation”.



--------------------------------------------------------------------------------

F. Binding: This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective permitted successors, assigns and legal
representatives.

G. Notices: Except as provided in Section II C 5, any notice hereunder shall be
given in writing by mail, courier, personally, E-mail or by facsimile and shall
be effective when delivered to the party intended to be notified. The contact
information for each party is as follows:

 

If to G3:    G3 Energy LLC    475 17th Street, Suite 1210    Denver, CO 80202   
Attention:    JK Glenn    Telephone:    303.297.2028    Fax:    303.297.2196   
E-Mail:    jk@g3operating.com If to Participant:    Resolute Northern Rockies,
LLC    1675 Broadway, Suite 1950    Denver, CO 80202    Attention:    Bill
Alleman    Telephone:    303.534.4600    Fax:    303.623.3628    Email:   
Balleman@rnrc.net

Any party may change their foregoing contact information by notice to the other
party.

H. Expenses: Except as otherwise provided herein, each party shall be solely
responsible for all expenses incurred by it in connection with this transaction
(including fees and expenses of its own counsel and accountants).

I. Execution: This Agreement may be executed in multiple original counterparts,
all of which shall together constitute a single agreement and each of which,
when executed, shall be binding for all purposes thereof on the executed party,
its successors and assigns. Contemporaneously with the execution of this
Agreement the Operating Agreement shall be executed by G3 Energy, LLC, G3
Operating, LLC, Resolute Northern Rockies, LLC, and Intervention Energy, LLC.

J. Severability: If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, all other conditions
and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any materially adverse manner to either
party.



--------------------------------------------------------------------------------

K. Survival: The covenants, conditions and other provisions of this Agreement
shall endure for the term hereof in accordance with Article XIII and, as to the
rights and obligations of the parties in Section III D, shall run with the land.
The covenants, conditions and other provisions of this Agreement shall not be
extinguished by the doctrine of merger by deed or any similar doctrine and no
waiver, release, or forbearance of the application of the provisions of this
Agreement in any given circumstances shall operate as a waiver, release or
forbearance of the provisions hereof as to any other circumstance.

L. Arbitration: Any dispute arising under this Agreement (“Arbitrable Dispute”)
shall be referred to and resolved by binding arbitration in Denver, Colorado, to
be administered by and in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. Arbitration shall be initiated within the
applicable time limits set forth in this Agreement and not thereafter or if no
time limit is given, within the time period allowed by the applicable statute of
limitations, by one party (“Claimant”) giving written notice to the other party
(“Respondent”) and to the Denver Regional Office of the American Arbitration
Association (“AAA”), that the Claimant elects to refer the Arbitrable Dispute to
arbitration. All arbitrators must be neutral parties who have never been
officers, directors or employees of the parties or any of their Affiliates, must
have not less than ten (10) years experience in the oil and gas industry, and
must have a formal financial/accounting, engineering or legal education. The
hearing shall be commenced within thirty (30) days after the selection of the
arbitrator. The parties and the arbitrators shall proceed diligently and in good
faith in order that the arbitral award shall be made as promptly as possible.
The interpretation, construction and effect of this Agreement shall be governed
by the Laws of Colorado, and to the maximum extent allowed by law, in all
arbitration proceedings the Laws of Colorado shall be applied, without regard to
any conflicts of laws principles. All statutes of limitation and of repose that
would otherwise be applicable shall apply to any arbitration proceeding. The
tribunal shall not have the authority to grant or award indirect or
consequential damages, punitive damages or exemplary damages.

M. Further Assurances: During the time in which this Agreement is in effect, the
parties shall, at any time and from time to time, and without further
consideration, execute and deliver or use reasonable efforts to cause to be
executed and delivered such other instruments of conveyance and contract, and to
take such other actions as either party may reasonably may request effect the
intent of this Agreement.

N. Not to be Construed Against Drafter: The parties acknowledge that they have
had an adequate opportunity to review each and every provision contained in this
Agreement, that they have participated equally in the drafting hereof and that
they have had adequate time to submit same to legal counsel for review and
comment. Based on said review and consultation, the parties agree with each and
every term contained in this Agreement. Based on the foregoing, the parties
agree that the rule of construction that a contract be construed against the
drafter, if any, shall not be applied in the interpretation and construction of
this Agreement.



--------------------------------------------------------------------------------

O. Laws and Regulations: Any reference to any federal, state, local, or foreign
statute or law will be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context otherwise requires.

P. Third-Party Beneficiaries: This Agreement is not intended to confer any
rights or remedies upon any Person other than the parties and their respective
successors and permitted assigns.

Q. Investment Representations: Participant each understands (1) that the
interests evidenced by this Agreement have not been registered under the
Securities Act of 1933, the Colorado Securities Act or any other state
securities laws (the “Securities Acts”) because G3 is issuing these interests in
reliance upon the exemptions from the registrations requirements of the
Securities Acts providing for issuance of Securities not involving a public
offering, (2) that G3 has relied upon the fact that the interests are to be held
by each for investment, and (3) that exemption from registrations under the
Securities Acts would not be available if the interests were acquired by
Participant with a view to distribution.

Accordingly, Participant hereby confirms to G3 that such it is acquiring the
interests for its own account, for investment and not with a view to the resale
or distribution thereof. Participant agrees not to transfer, sell or offer for
sale any or any portion of the interests unless there is an effective
registration or other qualification relating thereto under the Securities Act of
1933 and under any applicable state securities laws or unless the holder of
interests delivers to the G3 an opinion of counsel, satisfactory to the G3, that
such registration or other qualification under such Act and applicable state
securities laws is not required in connection with such transfer, offer or sale.
Participant understands that the G3 is under no obligation to register the
interests or to assist them in complying with any exemption from registration
under the Acts if either should at a later date, wish to dispose of the
interest. Furthermore, Participant realizes that the interests are unlikely to
qualify for disposition under Rule 144 of the Securities and Exchange Commission
unless they are not an “affiliate” of G3 and the interest has been beneficially
owned and fully paid for by either for at least three years.

Prior to acquiring the interests, Participant has made an investigation of the
G3 and its business and has had made available to it all information with
respect thereto which it needed to make an informed decision to acquire the
interest. Participant considers itself to be an entity possessing experience and
sophistication as an investor which are adequate for the evaluation of the
merits and risks of its investment in the interest.

R. Related Party Transactions. If G3 or Operator engages or enters into any
transaction with an Affiliate or other party related by ownership, control or
family to G3, Operator or any of their executives with respect to a matter for
which Participant may bear any portion of the economic cost under this
Agreement, such engagement or transaction and the economic particulars of the
relationship shall be fully disclosed to Participant, and such engagement shall
be on terms no less favorable than are available in the market in an arms length
engagement or transaction. G3 shall provide documentation reasonably requested
by Participant to evidence compliance with this provision.



--------------------------------------------------------------------------------

S. Guarantors. GeoResources, Inc. and Resolute Energy Corporation hereby agree
with each other and the other Parties to this Agreement to guarantee and to
cause to be performed all of the obligations of their respective subsidiary, and
further to promptly perform on behalf of such respective subsidiary any
obligation hereunder that the subsidiary fails to perform.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed effective as of the date
hereinabove provided.

Parties:

 

G3 Energy, LLC     Resolute Northern Rockies, LLC By:  

/s/ J.K. Glenn

    By:  

/s/ Bill Alleman

Name:   J.K. Glenn     Name:   Bill Alleman Title:   Vice President, Land    
Title:   Land Manager Guarantors:       G3 and RNR       GeoResources, Inc.    
Resolute Energy Corporation By:  

/s/ Collis P. Chandler, III

    By:  

/s/ Janet W. Pasque

Name:   Collis P. Chandler, III     Name:   Janet W. Pasque Title:   Executive
V.P.     Title:   Sr. Vice President